DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if “an examination region” is the same “pre-scan image region” previously set forth.  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0094571 to Bouhnik et al. “Bouhnik” in view of U.S. Publication No. 2012/0248320 to Wangerin et al. “Wangerin”, U.S. Publication No. 2008/0237476 to Uribe et al. “Uribe” and NPL “PET/CT Imaging detection of chroidal melanoma” to Reddy et al. “Reddy”.  
With respect to Claim 1, Bouhnik discloses a nuclear medicine imaging system and method (Abstract; Paragraph [0002]; Fig. 1 and corresponding descriptions) comprising steps of positioning the objet to be imaged, obtaining object information, perform imaging scan and reconstructing an image (Fig. 31).  Bouhnik explains that the first step of positioning the object includes placing the patient on a bed that may be advanced through the gantry of the nuclear medicine imaging system for a “scout scan” (Paragraph [0129]).  Next, object information Bouhnik teaches performing a scout scan which is performed at a relatively high speed and low resolution (Paragraph [0131]).  From the reconstructed scout scan, one or more volumes of interest are determined for a subsequent imaging scan which provides “higher image quality” (e.g. higher resolution; Paragraphs [0132]-[0137]).  Such steps are considered to read on the claimed limitations of generating a pre-scan image, determining from the pre-scan image an examination region on the object, determining at least one examination parameter (e.g. resolution and/or sensitivity), scanning the examination region at a higher resolution and generating an examination image in its broadest reasonable interpretations.  
However, while Bouhnik broadly refers to “nuclear imaging systems” and acquiring emission information (Paragraph [0131]) Bouhnik does not expressly disclose a PET system.  In addition, Bouhnik does not appear to disclose starting generation of the pre-scan image (e.g. scout image) before the data acquisition finishes. 
As for a PET system, Examiner notes that one skilled in the art would appreciate that PET imaging system are nuclear imagers and that Bouhnik’s method as described above could be performed on a PET system.  For example, Wangerin teaches from within a similar field of endeavor with respect to nuclear imaging systems and methods (Paragraph [0001]) where the nuclear imager includes PET or SPECT detector systems (Paragraph [0019]).  Accordingly, it would have been obvious to a person skilled in the art to have implemented Bouhnik’s method as described above with a conventional nuclear imager (e.g.  PET system) described by Wangerin 
Regarding the resolution and sensitivity relationship with a scout and enhanced image, Uribe teaches from within a similar field of endeavor with respect to nuclear imaging systems and methods (Paragraph [0001]) where a “first image” (e.g. scout image) is acquired at higher sensitivity and lower resolution while a second image is obtained with optimized resolution and sensitivity (e.g. higher resolution and lower sensitivity; Paragraph [0057]).  
Accordingly, one skilled in the art would have been motivated to have optimized the resolution and sensitivity for the second image(s) as described by Bouhnik and Wangerin as described by Uribe as such a modification involves combining prior art elements according to known techniques to yield predictable results and/or applying a known technique to a known device ready for improvement to yield predictable results (MPEP 2143).  
As for the scout image reconstruction, Reddy teaches from within a similar field of endeavor with respect to PET imaging systems and methods (e.g. combined PET/CT scanning system and method) for whole body (e.g. multiple ROIs) imaging (Page 1265) where an imaging protocol included 8-9 bed positions and after each bed position a 512 cm x 512 cm CT matrix was converted into a 128 cm x 128 cm matrix that was fed into the PET scan.  The PET scan reconstructed the images “on the fly” and utilized the CT scan to correct for attenuation.  Then, a processing means was used to fuse and display the PET and CT images as the “final image” (Page 1266).  Examiner notes that “on-the-fly” reconstruction implies generating at least a part of the final image before the data acquisition finishes in its broadest reasonable interpretation.  
Accordingly, it would have also been obvious to have implemented “on-the-fly” image reconstruction as described by Reddy in order enhance the speed of which the scout image data can be displayed (e.g. not waiting until acquisition is finished) as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claims 2-3, Examiner notes that the image settings for the scout scan as described above would include information about the protocol (e.g. imaging sequence) to be performed and thus, “indicated to the user” (e.g. via display) in its broadest reasonable interpretation.  
As for Claims 4, 7-8, and 10-11, Bouhnik’s system includes a table controller that is automatically commanded by a processor or manually controlled by an operator (Paragraphs [0065]-[0066]) via input device (Paragraph [0072]).  Examiner notes that one skilled in the art would appreciate that such table settings would be input to correspond with the regions selected for scout imaging in its broadest reasonable interpretation.  Wangerin also discloses an input device that includes a mouse, trackball, keyboard, etc. (Paragraph [0031]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik, Wangerin, Uribe and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0329531 to Martinez-Möller et a. “Martinez-Möller”.  
With respect to Claim 5, Bouhnik, Wangerin, Uribe and Reddy disclose a PET imaging system and method including a step of acquiring a scout scan as described above.  
However, the art of record does not appear to disclose the duration of the scout scan as claimed.  
Martinez-Möller teaches from within a similar field of endeavor with respect to PET imaging where multiple regions may be defined for image collection (Paragraphs [0021], [0062], [0065]-[0068]).  Martinez-Möller also discloses wherein a scout image is used to plan the following steps for the subsequent acquisition of more than one area (Paragraphs [0081]-[0085]).  Martinez-Möller explains that the generating of the PET image can be acquired within fifteen seconds. (“Firstly, an MR overview image (so-called scout image) is recorded (step 71). This MR overview image can be recorded with little time expenditure, for example within 20s per table position. PET measurement data can be recorded in the background during this recording (step 73). [0081] of Martinez-Möller et al.).  
Accordingly, it would have been obvious to a person skilled in the art to have used a quick acquisition for the scout imaging in order to quickly acquire image data. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik, Wangerin, Uribe and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2011/0210261 to Maurer et al. “Maurer”.  
With respect to Claim 6, Bouhnik, Wangerin, Uribe and Reddy disclose a PET imaging system and method including a table movement control as described above.  However, the art of record does not expressly disclose wherein the table is moved in accordance with an attachment fixed to the object or bed as claimed.  
	
In analogous medical imaging apparatus field of endeavor, Maurer discloses in Fig. 1 the device set forth above by using an attachment (marker(s)) affixed to the object (P) or to a bed (TC) on which the object (P) is placed (Paragraph [0048]).  
Before the effective filling date of the claimed invention, it would have been obvious to modify Bouhnik, Wangerin, Uribe and Reddy by providing an attachment affixed to the object or to a bed on which the object is placed as taught by Maurer in order to enhance the accuracy of patient table positioning.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik, Wangerin, Uribe and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2012/0317724 to Buettner.  
As for Claim 9, Bouhnik, Wangerin, Uribe and Reddy disclose a PET system and method including a keyboard to set patient support positions as described above.  However, the art of record does not suggest wherein an external input means to move the patient support is mounted on the bed.  
Buettner teaches from within a similar field of endeavor with respect to diagnostic imaging systems and methods wherein a touch sensitive input device is connected on the patient support table to allow desired movement of the table in order to effectively position the patient (Paragraphs [0009]-[0018]; Figs. 1-2).  
Prior to the effective filing, it would have also been obvious to a person skilled the art to have modified the patient support described by Bouhnik, Wangerin, Uribe and Reddy with an external input device mounted on the table to control the movement of the table and thus, the position of the patient as described by Buettner in order to enhance the positioning control.  Such a modification would allow an operator to fine tune any table position if necessary or manually change the position if necessary.  Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results.  

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouhnik, Wangerin, Uribe and Reddy as applied to claim 1 above, and further in view of U.S. Publication No. 2012/0056095 to Metzler or U.S. Publication No. 2015/0216486 to Moriyasu.  
As for Claim 21, Bouhnik, Wangerin, Uribe and Reddy disclose a PET system and method as described above.  However, the art of record does not specify that the PET includes time-of-flight (TOF) data. 
Metzler teaches from within a similar field of endeavor with respect to PET imaging (Paragraphs [0072]-[0073]) where various collimator configurations were used to sample locations in the field of view (Paragraphs [0020], [0032], [0046], [0048], [0052] and Table 1).  Metzler discloses where the PET data includes time of flight data (Paragraph [0080]).  
Similarly, Moriyasu teaches from within a similar field of endeavor with respect to nuclear imaging systems and methods (e.g. PET; Paragraph [0003]) where the PET system is a TOF apparatus (Paragraph [0053]).  
Accordingly, it would have been obvious to a person skilled in the art to have used conventional PET data acquisition techniques described by Metzler or Moriyasu to acquire TOF data as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Alternatively regarding Claim 4, Moriyasu discloses wherein the imaging conditions include a movement speed of a bed (a driving unit 13 in Fig. 1 of Moriyasu) on which (11 in Fig. 1 of Moriyasu) the object (P in Fig. 1 of Moriyasu) is located for each of the image regions (“the  Moriyasu) and the movement speed of the bed is set differently for each of image regions (“the driving unit 13 is able to change the moving speed of the subject P to an arbitrary speed, under the control of the controlling unit 28. In the fifth embodiment, the operator makes an image taking plan, by making use of the mechanism of the driving unit 13 that is able to change the moving speed to an arbitrary speed.” [0142] see also Figs. 7-15 and Para. [0143] of Moriyasu.	
Before the effective filling date of the claimed invention, it would have been obvious to a person skilled in the art to have modified the patient couch described by Bouhnik, Wangerin, Uribe and Reddy by with a movement speed controlled patient couch as taught by Moriyasu in order to selectively define imaging protocol parameters.  Adjusting the speed would also allow one to acquire as much count information as possible and to obtain image data having high resolution.  
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 21 have been considered but are moot in view of the updated ground of rejection necessitated by amendment.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2017/0000448 to Hefetz et al. which discloses a nuclear imaging system and method (PET; Paragraph [0002]) for acquiring a scout scan and a higher resolution scan (Paragraph [0029] and [0063]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793